JUSTICE COOK, specially concurring: Before a State may sever completely and irrevocably the rights of parents in their natural child, due process requires that the State support its allegations by at least clear and convincing evidence. Santosky v. Kramer, 455 U.S. 745, 747-48, 71 L. Ed. 2d 599, 603, 102 S. Ct. 1388, 1391-92 (1982). The supreme court struck down a provision of the Act that permitted termination of parental rights upon proof of two acts of physical abuse, each proved by a preponderance of the evidence. In re Enis, 121 Ill. 2d 124, 132, 520 N.E.2d 362, 366 (1988). I am sympathetic with the desire to terminate parental rights quickly and efficiently in appropriate cases. I question, however, whether constitutional requirements are satisfied by a system that early on allows DCFS to select a goal of substitute care pending court determination on petition to terminate parental rights, when that determination is not based on clear and convincing evidence and is reviewable by the court only for an abuse of discretion. It appears that decision is the crucial decision in a termination of parental rights case. Once the decision is made to prevent the parent from having any contact with the child, it is inevitable that termination will be the eventual result. Nevertheless, respondent does not make that argument, and I concur in the decision to affirm.